Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 1:20-cv-20079-SINGHAL/McAliley

    BRUCE MUNRO,

           Plaintiff,

    vs.

    FAIRCHILD TROPICAL BOTANIC
    GARDEN, INC.; NIGHT GARDEN, LLC;
    KILBURN LIVE, LLC; ZHONGSHAN G-
    LIGHTS LIGHTING CO., LTD., AND
    NANNETTE M. ZAPATA,

          Defendants.
    _______________________________/

       DEFENDANTS FAIRCHILD, NIGHT GARDEN, KILBURN AND ZAPATA’S
       MOTION TO DISMISS COMPLAINT AND MOTION FOR MORE DEFINITE
                              STATEMENT

            Pursuant to Federal Rule of Civil Procedure 12(b)(6) and 12(e), Defendants

     Fairchild Tropical Botanic Garden, Inc., (“Fairchild”), Night Garden, LLC (“Night

     Garden”), Kilburn Live, LLC (“Kilburn”) and Nannette M. Zapata (“Zapata”)

     (collectively “NightGarden Defendants”) move this Court for an order dismissing

     Plaintiff Bruce Munro’s (“Plaintiff”) Complaint (“Complaint”) for failure to state a claim

     upon which relief may be granted, and for a more definite statement. In support of this

     motion, NightGarden Defendants state:

                                           Introduction

            This is an action for purported copyright infringement and violation of the Digital

     Millennium Copyright Act (“DMCA”) arising from NightGarden Defendants’ alleged
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 2 of 18




     use of light fixtures in an immersive light event at Fairchild called NightGarden. Plaintiff

     has purported to bring three claims -- Count I for Direct Copyright Infringement, Count II

     for Contributory Copyright Infringement, and Count III for Copyright Management

     Information Violations under 17 U.S.C. § 1202(a) and (b).

                                           NightGarden Event

              The NightGarden event is a two-month outdoor immersive light experience

     occurring at Fairchild during the winter holiday months (November-January). As part of

     the event, visitors walk through Fairchild gardens on a designated path through many

     acres of exhibits ranging from an illuminated talking tree and augmented reality to

     holographs, spinning lights, sculptures and music. The event also features food trucks and

     libations. NightGarden occurs entirely on Fairchild garden property and is organized by

     Fairchild, Kilburn and Night Garden. Plaintiff’s Complaint centers on lights that he

     believes were displayed in an area called Mystic Mushrooms and that consists of a

     miniscule portion of the event.

                                            Plaintiff’s Claims

              First, Plaintiff’s copyright claims center on light fixtures and/or displays

     purportedly owned by Plaintiff. Plaintiff uses the term “Munro Works”, without defining

     it, to refer to a number of light fixtures bearing the names Forest of Light, Fireflies, Field

     of Light, River of Light, Water-Towers and Brass Monkeys, among others. (DE [1], ¶ 8).

     Against NightGarden Defendants, Plaintiff complains about copying related to four

     works - Forest of Light, Fireflies, Field of Light and River of Light (“Works”). Other

     than Field of Light, Plaintiff does not own United States copyright registrations on any




                                                    2
     4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 3 of 18




     Work. In addition, Plaintiff does not identify what portion of the Works is subject to

     copyright protection, or what portion he alleges was infringed. To the extent Plaintiff

     intends to assert that he owns the right to useful articles – light bulbs – the Complaint

     must be dismissed. To the extent Plaintiff intends to assert that there is some non-

     utilitarian function to his Works, he has not done so, warranting dismissal for failure to

     state a claim or requiring a more definite statement.

              Second, Plaintiff’s claim that the NightGarden Defendants removed or altered

     copyright management information (“CMI Claim”) in violation of Section 1202 of the

     Copyright Act is implausible and must be dismissed under Rule 12(b)(6). Plaintiff has not

     described or alleged the existence of CMI on his Works. He has not alleged the removal

     or alteration of any CMI on the Works. To the extent NightGarden Defendants

     understand this CMI claim, it appears to be based upon NightGarden Defendants’

     illustrated guide map of the NightGarden event (“Guide”) and a photograph (or signage)

     on the NightGarden website. The Guide and website photo are not owned by Plaintiff,

     nor are they alleged to be Plaintiff’s Works. A CMI claim under Section 1202 simply

     cannot be based on works that 1) are created and owned solely by NightGarden

     Defendants; and 2) do not display, nor are alleged to have displayed, any CMI owned by

     Plaintiff. See 17 U.S.C. § 1202(a)-(b).

              Further as to the CMI claim, Plaintiff has not – and cannot – allege that

     NightGarden Defendants acted with the requisite intent under Section 1202 to encourage

     or conceal copyright infringement. Plaintiff’s Section 1202 CMI claim fails both for

     failure to plead any facts forming the basis of the claim, and because the Complaint’s




                                                   3
     4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 4 of 18




     basic, conclusory allegations regarding NightGarden Defendants’ knowledge and intent

     cannot withstand scrutiny under basic federal pleading standards.

                                              Argument

              The purpose of Rule 12(b)(6) is to permit the court to terminate actions that are

     fatally flawed from the start, to spare the litigant and the court the burdens of unnecessary

     pretrial and trial activity. When evaluating a motion to dismiss a court “must accept the

     allegations of the complaint as true and must construe the facts alleged in the light most

     favorable to the plaintiff.” Hunnings v. Texaco, Inc., 29 F. 3d 1480, 1484 (11th Cir.

     1994). However, “only a complaint that states a plausible claim for relief survives a

     motion to dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

              Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a “short

     and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

     Civ. P. 8(a)(2). To satisfy this pleading requirement, a complaint must plead facts that

     would satisfy the elements of a claim. Iqbal, 556 U.S. at 679. (“Threadbare recitals of the

     elements of a cause of action, supported by mere conclusory statements, do not suffice.”).

     Although a complaint does not need detailed factual allegations, “a plaintiff’s obligation

     to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

     conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Importantly, the United States

     Supreme Court has instructed that the plausibility requirement includes pleading of

     “malice, intent, knowledge, or other conditions of a person’s mind.” Iqbal, 556 U.S. at

     686-87 (“Rule 9 merely excuses a party from pleading [malice] under an elevated




                                                   4
     4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 5 of 18




     pleading standard. It does not give [a party] license to evade the less rigid – though still

     operative – strictures of Rule 8”).

              A. Plaintiff Fails to State a Claim for Copyright Infringement.

              The Copyright Act protects only pictorial, graphic, and sculptural works. 17

     U.S.C. § 101. These works include “works of artistic craftsmanship insofar as their form

     but not their mechanical or utilitarian aspects are concerned.” Norris Indus., Inc. v. Int’l

     Tel. & Tel. Corp., 696 F.2d 918, 923 (11th Cir. 1983). To state a claim for copyright

     infringement, a complaint must allege facts to demonstrate “(1) ownership of a valid

     copyright, and (2) copying of constituent elements of the work that are original.” Feist

     Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). With respect to the

     second element, a plaintiff must demonstrate that the copying in question amounts to

     infringement because substantial similarity exists between the defendant’s work and the

     protectable elements of the plaintiff’s work. Miller’s Ale House, Inc. v. Boynton Carolina

     Ale House, LLC, 702 F.3d 1312, 1325 (11th Cir. 2012) (“plaintiff may show copying by

     demonstrating that the defendants had access to the copyrighted work and that the

     [protectable elements of the] works are substantially similar”) (alterations in original)

     (internal citations omitted). Where the copyrightability of subject matter is not plead, the

     complaint fails to state a claim. Classic Concepts, Inc. v. Linen Source, Inc., Nos. 04-

     8088, 04-8457, 2006 U.S. Dist. LEXIS 96767, at *5 (C.D. Cal. Apr. 27, 2006) (citing 4

     Melville B. Nimmer & David Nimmer, Nimmer on Copyright, § 13.01[A] (2005))

     (“ownership element…breaks down into…‘copyrightability of the subject matter.’”).




                                                   5
     4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 6 of 18




              United States copyright registration holders are afforded a presumption of validity

     on their work and facts stated in the registration certificate. See 17 U.S.C. § 410(c);

     Kernel Records Oy v. Mosley, 694 F.3d 1294, 1302-03 (11th Cir. 2012) (“A certificate of

     registration serves as prima facie evidence of copyright validity. Further, only owners of

     registered works may collect statutory damages and attorney’s fees.”). Plaintiff does not

     allege he holds United States Copyright Registrations for any work except Field of

     Lights. (DE [1], ¶ 32). Accordingly, he is not afforded a presumption of validity on the

     majority of the Works and bears the burden to prove a valid copyright on the Works.

              It is axiomatic that Plaintiff must allege the valid copyrightable elements in his

     claimed Works. In the Complaint, however, Plaintiff claims copyright protection in the

     fiber-optic light products which encompass his “sculptural works.” (DE [1] ¶¶ 23, 41,

     55). Specifically, Plaintiff alleges NightGarden Defendants infringed his Works by

     displaying “replicas” of the “fiber-optic light products” that were sold by Defendant G-

     Lights. Id. at ¶ 41, 55. Importantly, Plaintiff fails to allege any individual, protectible

     design element on any of his Works. Progressive Lighting, Inc. v. Loew’s Home Ctrs.,

     Inc., 549 Fed. Appx. 913, 921 (11th Cir. 2013) (“our precedent makes clear that an entire

     useful article cannot receive copyright protection”); Bel Air Lighting, Inc., v. Progressive

     Lighting, Inc., No. 1:07-cv-2822, 2010 U.S. Dist. LEXIS 23468, at *6 (N.D. Ga. Mar. 15,

     2010) (concluding designs for light fixtures were not copyrightable); Ochre LLC v.

     Rockwell Architecture, Planning & Design, P.C., 530 Fed. Appx. 19, 20 (2d Cir. 2013)

     (affirming 12(b)(6) dismissal of copyright claim where “light fixtures…[we]re plainly

     useful articles”); U.S. Copyright Office, Compendium of U.S. Copyright Office Practices




                                                    6
     4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 7 of 18




     § 906.8 (3d ed. 2017) (“a lamp is considered a useful article, because it has an intrinsic

     utilitarian function, namely, to provide lighting.”).

              The design of a useful article is considered “a pictorial, graphic, or sculptural

     work only if, and only to the extent that, such design incorporates pictorial, graphic, or

     sculptural features that can be identified separately from, and are capable of existing

     independently of, the utilitarian aspects of the article.” Norris Indus., Inc. 696 F.2d at

     923. (emphasis added). Thus, light fixtures are not generally copyrightable. Rather,

     Plaintiff is required to plead facts demonstrating that the creative elements in the Works

     are separable from the light fixtures’ utilitarian elements. Plaintiff has not done so. As

     such, the complaint should be dismissed.1

         1. No Aspect of the Light Fixtures is Physically Separable from its Utilitarian
            Function.

              Physical separability exists only where an artistic component of the useful article

     can be removed from the original item and sold separately without adversely impacting

     the article’s functionality. Norris Indus. Inc., 696 F.2d at 923 (physical separability

     means “that after removal of those features which are necessary for the utilitarian

     function of the article, the artistic features would nevertheless remain intact.”). That

     physically separable design element would then be eligible for copyright protection. Id.

              Where there is no alleged separability, as here, dismissal is proper. In Aqua

     Creations, the Court granted defendant’s motion to dismiss a copyright claim finding the

     1
       When the direct infringement claim is dismissed, the contributory infringement claim
     must be dismissed as well. Peter Letterese and Assocs. v. World Inst. Of Scientology
     Enters., 533 F.3d at 1287 n.11 (11th Cir. 2008) (“[T]here can be no contributory
     infringement without a direct infringement.”).




                                                    7
     4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 8 of 18




     plaintiff’s lighting fixtures did not possess physical or conceptual elements that were

     separable from the lighting fixtures’ functional features. Aqua Creations v. Hilton Hotels,

     No. 10-cv-246, 2011 U.S. Dist. LEXIS 31982, at *13 (S.D.N.Y. Mar. 28, 2011). There,

     the plaintiff had claimed that the artistically-shaped shades of his lighting fixtures were

     physically separable from the functional elements of the lighting fixtures (light bulbs,

     wires, etc.) because they could be physically removed from the fixtures without

     interfering with the fixtures’ primary function, i.e. to provide light. Id. at *15-16. The

     court disagreed and granted the motion, finding that “although Aqua’s light fixture may

     still ‘illuminate a room’ once its decorative shades are removed, a shade is an important

     functional element of a lighting fixture” and its removal “would certainly adversely affect

     that functionality.” Id. at *16.

              Here, no aspect of the light-based Works is physically separable. Indeed, Plaintiff

     has not alleged that any component of his Works can actually be removed from the

     original light fixture without adversely impacting the Work’s functionality as a light bulb.

     A plain reading of the Complaint makes clear that the Works serve one useful utilitarian

     purpose – lighting – and removing any portion would affect that purpose. The wiring and

     light bulbs provide the means for illumination, while the shades and optic fibers color and

     filter the light. If the frames or wiring were removed, the Works would have no structure

     or light. If the bulbs were removed, the works would not illuminate. The four corners of

     the Complaint do not allow a reader to glean any other conclusion. Just as the lamp shade

     in Aqua, no component of the Works can be removed without affecting their

     functionality.




                                                   8
     4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 9 of 18




         2. No Aspect of the Light Fixtures is Conceptually Separable from its Utilitarian
            Function.

              Conceptual separability exists only where an artistic component of the useful

     article is wholly unrelated to the function of the article. Norris, 696 F.2d at 924

     (conceptual separability extends to “ornamental, superfluous designs contained within

     useful objects” but does not extend to “functional components of utilitarian articles, no

     matter how artistically designed.”). Moreover, “the mere fact that certain [artistic]

     features are nonfunctional or could have been designed differently is irrelevant under the

     statutory definition of pictorial, graphic and sculptural works. Thus, the fact that a light[]

     fixture might resemble abstract sculpture would not transform the light[] fixture into a

     copyrightable work.” Bel Air Lighting, Inc., 2010 U.S. Dist. LEXIS 23468, at *13-14

     (citing U.S. Copyright Office, Compendium II, Copyright Office Practices § 505.03)

     (alterations in original) (emphasis added).

              In the present case, Plaintiff has again failed to plead what, if any, elements of the

     lighting designs are conceptually separable from the utilitarian aspects of his Works.

     Looking at the Complaint and Exhibits thereto, the Works appear to be largely circular

     bulbs with attached wiring to a power outlet (See DE [1])2. The bulbs are related to the

     function of the light, and are not alleged to have any conceptual separability from the

     lighting function. Even if the light fixtures originated as a purely artistic creation, they

     were adapted to accommodate and further a utilitarian purpose – illuminate whatever

     field or landscape they were positioned on. Because the features of the Works are


     2
      The Fireflies appear to be light strands rather than circular bulbs, but still appear to
     present one purpose – to provide light.



                                                    9
     4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 10 of 18




      functional components, it does not matter that they may be creatively arranged to create

      the appearance of a “river,” or placed in a “forest.” See Norris, 696 F.2d at 924. It is

      evident from the Complaint that each component of the fixtures is functional and not

      separable. Accordingly, as there is no physical or conceptual separability warranting

      copyright protection, Plaintiff has failed to state a claim for copyright infringement for

      any aspect of the Works and his copyright claims should be dismissed.

               B. Alternatively, Plaintiff Should Be Required to Plead A More Definite
                  Statement.

               While NightGarden Defendants believe dismissal is appropriate, to the extent this

      Court believes a plain reading of the Complaint does not warrant dismissal, Plaintiff

      should still be required to plead a more definite statement. When a complaint is “so vague

      or ambiguous that the party cannot reasonably prepare a response,” the Court may require

      a plaintiff to file an amended complaint. Fed. R. Civ. P. 12(e); See also Adobe Sys. Inc. v.

      Software Speedy, No. C-14-2152, 2014 U.S. Dist. LEXIS 173670, at *16 (N.D. Cal. Dec.

      16, 2014) (granting 12(e) motion to clarify “general allegation that Defendants have

      infringed . . . copyrights”); see also Kelly v. L.L. Cool J., 145 F.R.D. 32, 36-37 (S.D.N.Y.

      1992) (granting 12(e) motion as to deficient copyright allegations).

               In the Complaint, Plaintiff makes vague and sweeping allegations of copyright

      infringement without specifying the scope of his alleged copyrights, his ownership of

      protectable elements in the works, or physical and/or conceptual separability in the

      works. For example, Plaintiff merely alleges that Defendants’ display of “replicas” of his

      “light products” purchased from Defendant G-Lights infringed his copyrighted works,

      without pointing out or referencing any of the alleged original, protectable elements that



                                                   10
      4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 11 of 18




      have been infringed. (DE [1] ¶¶ 23, 44, 51). As discussed above, Plaintiff fails to allege

      what design features are conceptually or physically separable from the lights’ utilitarian

      purpose. Instead, Plaintiff generally asserts ownership of copyrights in fiber-optic lights.

      Defendants cannot reasonably answer such vague and ambiguous allegations. See, e.g.

      Chestang v. Yahoo Inc., No. 2:11-cv-00989, 2011 U.S. Dist. LEXIS 110908, at *7 (E.D.

      Cal. Sept. 28, 2011) (“plaintiff must, at a minimum, identify the copyrighted material at

      issue with specificity sufficient to put defendant on notice of what he claims was

      infringed.”); Brown v. Adidas Int., 938 F. Supp. 628, 636 (S.D. Cal. 1996) (“the

      complaint fails to make clear the designs upon which Adidas allegedly infringed and the

      designs to which Brown allegedly owns a copyright.”).

               The Complaint should be dismissed for the reasons set forth in Section A, supra.

      But because the Complaint also fails to meet the pleading requirement of Rule 8 for a

      claim of copyright infringement, Plaintiff – at minimum – should be required to amend

      the Complaint: 1) to identify the specific ornamental designs on the light fixtures that are

      allegedly protected by the asserted copyright, namely, the design elements it contends are

      original and separable, and 2) the corresponding design elements on the accused

      NightGarden exhibit that allegedly infringe the purported copyrights.

               C. Plaintiff Fails to State a Claim for Violation of 17 U.S.C. § 1202.

               Plaintiff also purports to bring a DMCA claim for “CMI Violations” (DE [1], pg.

      31-32). As an initial matter, Plaintiff’s Section 1202 claim should be dismissed based on

      Plaintiff’s failure to allege the most fundamental element of the claim against




                                                   11
      4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 12 of 18




      NightGarden Defendants – existence of CMI on any of Plaintiff’s Works.3 BanxCorp. v.

      Costco Wholesale Corp., 723 F. Supp. 2d 596, 609 (S.D.N.Y. 2010) (existence of CMI is

      essential element of the claim). Instead, Plaintiff complains that NightGarden Defendants

      did not attribute his name on NightGarden Defendants’ proprietary, illustrated Guide

      map, or on general “signage” or Defendant’s website, none of which is alleged to be

      owned by Plaintiff. Plaintiff does not even make clear what “signage” entails. Although

      Plaintiff generally cites to both sub-Sections 1202(a) and 1202(b) in his Complaint, the

      alleged facts do not form a basis for a CMI claim under either of those sub-Sections.

               Under the Copyright Act, CMI is defined in relevant part as “[t]he name of, and

      other identifying information about, the copyright owner of the work, including the

      information set forth in a notice of copyright.” 17 U.S.C. § 1202(c)(3). CMI is intended

      to convey information and usually includes the author’s name, title of the work upon

      which it appears, or a copyright logo with date (ex. © John Doe 2020). See Watson v.

      Kappa Map Grp., LLC, No. 1:14-CV-100-TWT, 2015 U.S. Dist. LEXIS 82941, at *5

      (N.D. Ga. June 25, 2015) (disposing CMI claim related to CMI “Copyright #x00A9;

      Kappa Map Group, LLC 2012” printed on Defendant’s own map).

               To state a claim for CMI violations under sub-Section 1202(a), Plaintiff must

      plausibly allege that NightGarden Defendants knowingly, and with the intent to induce,

      enable, facilitate or conceal infringement (1) provided copyright management

      information that is false, or (2) distributed or imported for distribution copyright


      3
        Plaintiff has purported to allege claims against Defendant G-Lights related to
      photographs displayed on G-Lights website. Those photographs and website are not at
      issue against NightGarden Defendants.



                                                   12
      4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 13 of 18




      management information that is false. 17 U.S.C. §§ 1202(a)(1)-(2). Importantly, courts

      have rejected CMI claims that are based not on Plaintiff’s works, but on a Defendant’s

      copyright markings on Defendant’s own works. See Odom v. Navarro, No. 09-21480-

      CIV-UNGARO, 2010 U.S. Dist. LEXIS 151724, at *16-17 (S.D. Fla. Mar. 10, 2010)

      (holding there was no legal authority supporting a claim that defendants’ copyright notice

      on its website “© 2008-2009” concealed infringement of Plaintiff’s images used on that

      same website).

               Sub-Section 1202(b) also provides that no person shall, “without the authority of

      the copyright owner . . . intentionally remove or alter” copyright management

      information, or distribute or import for distribution copyright management information.

      17 U.S.C. §§ 1202(b)(1)-(2). In other words, Plaintiff must plausibly allege that his

      Works contained CMI, and that NightGarden Defendants intentionally removed or

      altered Plaintiff’s identified CMI from Plaintiff’s Works. Pers. Keepsakes, Inc. v.

      Personalizationmall.com, Inc., 975 F. Supp. 2d 920, 929 (N.D. Ill. 2013) (dismissing

      CMI claim and stating “a defendant must remove the CMI from the ‘body’ or the ‘area

      around’ the work to violate DMCA.”) (internal citations omitted). The Court may award

      attorneys’ fees to the prevailing party per 17 U.S.C. § 1203.

          1. Plaintiff Fails to Allege Any Facts that Support a CMI Claim.

               Plaintiff’s Complaint wholly fails to state a CMI Claim. Plaintiff has generally

      recited statutory language contained in both sub-Sections 1202(a) and (b), and against all




                                                   13
      4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 14 of 18




      Defendants lumped together,4 stating that they are “knowingly providing, distributing,

      and importing for distribution copyright management information (“CMI”) that is false;

      by intentionally removing and altering CMI; and by distributing, importing for

      distribution and publicly performing and displaying copyright and replicas of Munro

      Works. . .” (DE [1], ¶ 88). Such conclusory allegations do not survive dismissal scrutiny.

      Appsoft Dev., Inc. v. Diers, Inc., No. 3:13-cv-1520-J-32JBT, 2014 U.S. Dist. LEXIS

      109712, at *14 (M.D. Fla. Aug. 8, 2014) (dismissing § 1202 claims where Plaintiff

      simply recited statutory language).

               Regarding sub-Section 1202(a), Plaintiff must allege that NightGarden

      Defendants intentionally concealed infringement by providing or distributing false CMI.

      To support this CMI Claim, Plaintiff points to NightGarden Defendants’ own works,

      stating “defendants use phony titles and self-attribution in an effort to conceal that they

      are exploiting copyrighted materials. . .” and accuse NightGarden Defendants of using

      “false title and authorship” (DE [1] ¶¶ 62; 89). Specifically, Plaintiff alleges that one area

      on NightGarden Defendants’ Guide, called “Mystic Mushrooms” may have – in person –

      included light displays similar to those owned by Plaintiff. Id. ¶ 62. A review of the

      Guide quickly makes clear that any CMI Claim here is implausible. NightGarden

      Defendants’ Guide is similar to a theme-park map, displaying areas of different

      interactive experiences coined by names fitting within a theme, and including useful



      4
       Adding to the confusion, Plaintiff includes G-Lights in the allegations together with
      NightGarden Defendants. As part of this Claim, Plaintiff also lists the titles of works not
      previously addressed in the Complaint and not alleged to be relevant to NightGarden
      Defendants’ purported actions. (DE [1], ¶ 88)



                                                   14
      4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 15 of 18




      information such as the location of restrooms. A copy of the Guide, as displayed in the

      Complaint (DE [1], p. 25), is below.




               This Guide is not owned by Plaintiff, nor is it alleged to be. Plaintiff does not

      allege that any of his CMI is located on the Guide. Plaintiff does not allege that Mystic

      Mushrooms – or any other items listed on the Guide – is CMI at all. Plaintiff’s allegation

      that one portion of the in-person light display may include copies of Plaintiff’s Works

      does not form a basis for any CMI Claim related to an event Guide or signage. There are

      simply no facts forming a basis for a sub-Section 1202(a) CMI Claim. See Pers.

      Keepsakes, Inc., supra, 975 F. Supp. 2d at 929 (dismissing § 1202(a) claim where CMI

      notice was displayed at the bottom of a website and not conveyed with allegedly

      infringed works).




                                                    15
      4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 16 of 18




               The CMI Claims similarly fail under sub-Section 1202(b). To state a claim under

      sub-Section (b), Plaintiff must allege that NightGarden Defendants intentionally removed

      or altered CMI from Plaintiff’s Works. In addition to the basic failure to actually identify

      Plaintiff-owned CMI, Plaintiff never attempts to explain how NightGarden Defendants

      removed or altered CMI from any of Plaintiff’s Works, if CMI existed. See Fey v.

      Panacea Mgmt. Grp. LLC, 261 F. Supp. 3d 1297, 1313 (N.D. Ga. 2017) (granting

      judgment for defendant where there was no visible or legible name that defendants could

      have removed or altered in violation of § 1202(b)(1)). See Spinelli v. NFL, 903 F.3d 185,

      204 (2d Cir. 2018) (affirming dismissal of section 1202 claim where complaint contained

      only conclusory allegation that “CMI was removed” and did not describe the information

      removed from the photographs or allege that the works contained any identification or

      credit). Plaintiff’s only allegation is a “removing and altering CMI” recital from the

      statutory language, with no further factual basis or explanation. (DE [1], ¶88). This is

      insufficient to survive a motion to dismiss.

               As stated above, it is clear that an action for removal of CMI requires the

      information to be removed from a plaintiff’s product or original work. Faulkner Press,

      L.L.C. v. Class Notes, L.L.C., 756 F. Supp. 2d 1352, 1359 (N.D. Fla. 2010). In Faulkner

      Press, Plaintiff brought a DMCA claim under sub-Sections 1202(a) and (b). The

      defendant was alleged to have taken some of the plaintiff’s class notes, copied them, and

      incorporated the notes into defendant’s note packages. Id. No CMI was removed from

      plaintiff’s copyrighted notes, warranting dismissal of the sub-Section 1202(b) claim.

      Defendants also added “Einstein’s Notes ©” onto defendant’s note packages. Id. at 1360.




                                                     16
      4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 17 of 18




      The Court held that the defendant’s packages were a different product than plaintiff’s and

      adding defendant’s own marking to its own product was not a violation of 1202(a). Id.

               Much like Faulkner Press, NightGarden Defendants have created their own

      works – a Guide map and event signage. In doing so, NightGarden Defendants have not

      used any of Plaintiff’s Works or removed any CMI from Plaintiff’s Works. Plaintiff has

      not alleged any facts otherwise. Further, NightGarden Defendants’ addition of things like

      “FTBG”, “Night Garden”, “Mystic Mushrooms” or “Orchid Trail” to NightGarden

      Defendants’ Guide – if even considered CMI – is NightGarden Defendants’ own work

      and not a violation of sub-Section 1202(a). Accordingly, dismissal of the DMCA CMI

      Claim against NightGarden Defendants is warranted.

          2. Plaintiff has Failed to Allege the Requisite Intent.

               Finally, Plaintiff must allege more than speculation to support an allegation that

      NightGarden Defendants acted with the requisite intent under Section 1202. Smith v. City

      of Sumiton, 578 Fed. Appx. 933, 935 n.4 (11th Cir. 2014) (“for purposes of a Rule

      12(b)(6) motion to dismiss, [court] do[es] not have to take as true allegations based

      merely ‘upon information and belief.’”); see also Corsello v. Lincare, Inc., 428 F.3d

      1008, 1013-14 (11th Cir. 2005) (allegations based on information and belief do not

      provide an “indicia of reliability” because they fail to provide an underlying basis for

      such allegations). A violation of Section 1202 requires a showing that “the defendant

      intentionally removed or altered CMI knowing, or having reasonable grounds to know,

      that the removal will aid infringement.”Aeropost Int'l Servs. v. Aerocasillas, S.A., No. 09-

      23437-CIV-MORE, 2011 U.S. Dist. LEXIS 165635, at *19-20 (S.D. Fla. Mar. 31, 2011)




                                                    17
      4836-2235-4338, v. 1
Case 1:20-cv-20079-AHS Document 35 Entered on FLSD Docket 03/10/2020 Page 18 of 18




      (emphasis added). Plaintiff has failed to plead specific underlying facts from which this

      Court can reasonably infer the requisite intent, providing another basis for dismissal.

      Instead, Plaintiff alleges “upon information and belief, Defendants’ removals and

      falsifications of CMI were committed knowingly…” (DE [1], ¶89). There are no facts

      that have or can be alleged to support Count III for DMCA violations, and any

      amendment of this claim would therefore be futile. Accordingly, this Court should

      dismiss the Complaint (DE [1]) and award NightGarden Defendants their fees and costs

      as prevailing parties per 17 U.S.C. §§ 505; 1203.

                                               Conclusion

               Plaintiff has failed to state a claim upon which relief can be granted for any of his

      claims. Accordingly, for the foregoing reasons, NightGarden Defendants respectfully

      request that Plaintiff’s Complaint be dismissed in its entirety under Rule 12(b)(6) and/or

      12(e).

      Dated: March 10, 2020.

                                                      Respectfully Submitted,

                                                      SHULLMAN FUGATE PLLC

                                                      Allison S. Lovelady
                                                      Deanna K. Shullman (Fl Bar No. 514462)
                                                      Allison S. Lovelady (Fl Bar No. 70662)
                                                      Giselle M. Girones (Fl Bar No. 124373)
                                                      2101 Vista Parkway, Suite 4006
                                                      West Palm Beach, FL 33411
                                                      Tel: (561) 614-2592
                                                      dshullman@shullmanfugate.com
                                                      alovelady@shullmanfugate.com
                                                      ggirones@shullmanfugate.com
                                                      Attorneys for Defendants Kilburn, Night
                                                      Garden, Fairchild and Zapata



                                                    18
      4836-2235-4338, v. 1
